Order entered October 16, 2014




                                             In The
                                 Court of Appeals
                          Fifth District of Texas at Dallas
                                      No. 05-14-00950-CV

                  IN THE INTEREST OF D.S.B. AND K.A.B., CHILDREN

                      On Appeal from the 301st Judicial District Court
                                   Dallas County, Texas
                             Trial Court Cause No. 13-11214

                                            ORDER
       We GRANT the motion of Kim Allen, Official Court Reporter for the 301st Judicial

District Court of Dallas County, Texas, for an extension of time to file the reporter’s record. The

reporter’s record shall be filed by NOVEMBER 14, 2014.

       Although the Court received a brief from appellant on October 13, 2014, it has not been

filed. Appellant’s brief will be due thirty days after the reporter’s record is filed. See TEX. R.

APP. P. 38.6(a)(2).

                                                      /s/   ELIZABETH LANG-MIERS
                                                            JUSTICE